





DEVELOPMENT CAPITAL GROUP, INC.





DLPM STOCK OPTION PLAN OF 2014





1.

Purposes of the Plan.  The purposes of this DLPM Stock Option Plan of 2014 (the
“Plan”) of Development Capital Group, Inc. (the “Company”), is to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants, and to promote the
success of the Company’s business.  Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an Option, and are subject to the
applicable provisions of Section 422 of the Code, and the regulations
promulgated thereunder. Restricted Stock may also be granted under the Plan.




2.

Definitions. As used herein, the following definitions shall apply:




a.

“Administrator” means the Board or a Committee.




b.

“Affiliate” means an entity other than a Subsidiary which, together with the
Company, is under common control of a third person or entity.




c.

“Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, any Stock Exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options or
Restricted Stock are granted under the Plan or Participants reside or provide
services, as such laws, rules, and regulations shall be in effect from time to
time.




d.

“Award” means any award of an Option or Restricted Stock under the Plan.




e.

“Board” means the Board of Directors of the Company.




f.

“California Participant” means a Participant whose Award is issued in reliance
on Section 25102(o) of the California Corporations Code.




g.

“Cashless Exercise” means a program approved by the Administrator in which
payment of the Option exercise price or tax withholding obligations may be
satisfied, in whole or in part, with Shares subject to the Option, including by
delivery of an irrevocable direction to a securities broker (on a form
prescribed by the Administrator) to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate exercise price and,
if applicable, the amount necessary to satisfy the Company’s withholding
obligations.




h.

“Cause” for termination of a Participant’s Continuous Service Status will exist
(unless another definition is provided in an applicable Option Agreement,
Restricted Stock Purchase Agreement, employment agreement or other applicable
written agreement) if the Participant’s Continuous Service Status is terminated
for any of the following reasons: (i)Participant’s willful failure to perform
his or her duties and responsibilities to the Company or Participant’s violation
of any written Company policy; (ii) Participant’s commission of any act  of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to result in injury to the Company; (iii)
Participant’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (iv) Participant’s material breach of any of his or her obligations
under any written agreement or covenant with the Company. The determination as
to whether a Participant’s Continuous Service Status has been terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on the Participant. The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment or consulting
relationship at any time, and the term “Company” will be interpreted to include
any Subsidiary, Parent, Affiliate, or any successor thereto, if appropriate.




1




i.

“Code” means the Internal Revenue Code of 1986, as amended.




j.

“Committee” means one or more committees or subcommittees of the Board
consisting of two (2) or more Directors (or such lesser or greater number of
Directors as shall constitute the minimum number permitted by Applicable Laws to
establish a committee or sub-committee of the Board) appointed by the Board to
administer the Plan in accordance with Section 4 below.




k.

“Common Stock” means the Company’s common stock, par value $0.001 per share, as
adjusted in accordance with Section 14 below.




l.

“Company” means Development Capital Group, Inc., a Florida corporation.




m.

“Consultant” means any person, including an advisor but not an Employee, who is
engaged by the Company, or any Parent, Subsidiary or Affiliate, to render
services (other than capital-raising services) and is compensated for such
services, and any Director whether compensated for such services or not.




n.

“Continuous Service Status” means the absence of any interruption or termination
of service as an Employee or Consultant. Continuous Service Status as an
Employee or Consultant shall not be considered interrupted or terminated in the
case of: (i) Company approved sick leave; (ii) military leave; or (iii) any
other bona fide leave of absence approved by the Administrator, provided that
such leave is for a period of not more than ninety (90) days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to a written Company policy.
Also, Continuous Service Status as an Employee or Consultant shall not be
considered interrupted or terminated in the case of a transfer between locations
of the Company or between the Company, its Parents, Subsidiaries or Affiliates,
or their respective successors, or a change in status from an Employee to a
Consultant or from a Consultant to an Employee.




o.

“Director” means a member of the Board.




p.

“Disability” means “disability” within the meaning of Section 22(e)(3) of the
Code.




q.

“Employee” means any person employed by the Company, or any Parent, Subsidiary
or Affiliate, with the status of employment determined pursuant to such factors
as are deemed appropriate by the Administrator in its sole discretion, subject
to any requirements of the Applicable Laws, including the Code. The payment by
the Company of a director’s fee shall not be sufficient to constitute
“employment” of such director by the Company or any Parent, Subsidiary or
Affiliate.




r.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.





2





s.

“Fair Market Value” means, as of any date, the per share fair market value of
the Common Stock, as determined by the Administrator in good faith on such basis
as it deems appropriate and applied consistently with respect to Participants.
Whenever possible, the determination of Fair Market Value shall be based upon
the per share closing price for the Shares as reported in the Wall Street
Journal for the applicable date.




t.

“Family Members” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in- law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships) of the Optionee, any person sharing the
Optionee’s household (other than a tenant or employee), a trust in which these
persons (or the Optionee) have more than 50% of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than 50% of the voting interests.




u.

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.




v.

“Involuntary Termination” means (unless another definition is provided in the
applicable Option Agreement, Restricted Stock Purchase Agreement, employment
agreement or other applicable written agreement) the termination of a
Participant’s Continuous Service Status other than for death or Disability or
for Cause by the Company or a Subsidiary, Parent, Affiliate or successor
thereto, as appropriate.




w.

“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.




x.

“Option” means a stock option granted pursuant to the Plan.




y.

“Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.




z.

“Option Exchange Program” means a program approved by the Administrator whereby
outstanding Options (i) are exchanged for Options with a lower exercise price or
Restricted Stock or (ii) are amended to decrease the exercise price as a result
of a decline in the Fair Market Value of the Common Stock.




3





aa.

“Optioned Stock” means Shares that are subject to an Option or that were issued
pursuant to the exercise of an Option.




bb.

“Optionee” means an Employee or Consultant who receives an Option.




cc.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, at the time of grant of the Award, each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.




dd.

“Participant” means any holder of one or more Awards or Shares issued pursuant
to an Award.




ee.

“Plan” means this Stock Option Plan of 2014.




ff.

“Restricted Stock” means Shares acquired pursuant to a right to purchase Common
Stock granted pursuant to Section 11 below.




gg.

“Restricted Stock Purchase Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms of Restricted Stock granted under the Plan and includes any documents
attached to such agreement.




hh.

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.




ii.

“Share” means a share of Common Stock, as adjusted in accordance with Section 14
below.




jj.

“Stock Exchange” means any stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time.




kk.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of grant of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.  A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.




ll.

“Ten Percent Holder” means a person who owns stock representing more than 10% of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary measured as of an Award’s date of grant.




mm.

“Triggering Event” means:




i.

a sale, transfer or disposition of all or substantially all of the Company’s
assets other than to (A) a corporation or other entity of which at least a
majority of its combined voting power is owned directly or indirectly by the
Company, (B) a corporation or other entity owned directly or indirectly by the
holders of capital stock of the Company in substantially the same proportions as
their ownership of Common Stock, or (C) an Excluded Entity (as defined in
subsection (ii) below); or




ii.

any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction with or into another corporation, entity or person in which the
holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding in the continuing entity or by
their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction (an “Excluded Entity”).




Notwithstanding anything stated herein, a transaction shall not constitute a
“Triggering Event” if its sole purpose is to change the state of the Company’s
incorporation, or to create a holding company that will be owned in
substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction. For clarity, the term
“Triggering Event” as defined herein shall not include stock sale transactions
whether by the Company or by the holders of capital stock.




4





3.

Stock Subject to the Plan.  Subject to the provisions of Section 14 below, the
maximum aggregate number of Shares that may be issued under the Plan is
20,000,000 Shares, of which a maximum of Shares may be issued under the Plan
pursuant to Incentive Stock Options.  The Shares issued under the Plan may be
authorized, but unissued, or reacquired Shares.  If an Award should expire or
become unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan.  In addition, any Shares which are
retained by the Company upon exercise of an Award in order to satisfy the
exercise or purchase price for such Award or any withholding taxes due with
respect to such Award shall be treated as not issued and shall continue to be
available under the Plan.  Shares issued under the Plan and later repurchased by
the Company pursuant to any repurchase right that the Company may have shall not
be available for future grant under the Plan.




4.

Administration of the Plan.  




a.

General.  The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board.  The Plan may be administered
by different administrative bodies with respect to different classes of
Participants and, if permitted by Applicable Laws, the Board may authorize one
or more officers of the Company to make Awards under the Plan to Employees and
Consultants (who are not subject to Section 16 of the Exchange Act) within
parameters specified by the Board.




b.

Committee Composition.  If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.  From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and dissolve a Committee and thereafter directly
administer the Plan, all to the extent permitted by the Applicable Laws and, in
the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions.




c.

Powers of the Administrator. Subject to the provisions of the Plan and, in the
case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its sole discretion:




i.

to determine the Fair Market Value of the Common Stock in accordance with
Section 2(s) above, provided that such determination shall be applied
consistently with respect to Participants under the Plan;




ii.

to select the Employees and Consultants to whom Awards may from time to time be
granted;




iii.

to determine the number of Shares to be covered by each Award;




iv.

to approve the form(s) of agreement(s) and other related documents used under
the Plan;




v.

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder, which terms and conditions include but are
not limited to the exercise or purchase price, the time or times when Awards may
be exercised (which may be based on performance criteria), the circumstances (if
any) when vesting will be accelerated or forfeiture restrictions will be waived,
and any restriction or limitation regarding any Award, Optioned Stock, or
Restricted Stock;




vi.

to amend any outstanding Award or agreement related to any Optioned Stock or
Restricted Stock, including any amendment adjusting vesting (e.g., in connection
with a change in the terms or conditions under which such person is providing
services to the Company), provided that no amendment shall be made that would
materially and adversely affect the rights of any Participant without his or her
consent;




vii.

to determine whether and under what circumstances an Option may be settled in
cash under Section 10(c) below instead of Common Stock;




viii.

to implement an Option Exchange Program and establish the terms and conditions
of such Option Exchange Program, provided that no amendment or adjustment to an
Option that would materially and adversely affect the rights of any Optionee
shall be made without his or her consent;




ix.

to grant Awards to, or to modify the terms of any outstanding Option Agreement
or Restricted Stock Purchase Agreement or any agreement related to any Optioned
Stock or Restricted Stock held by, Participants who are foreign nationals or
employed outside of the United States with such terms and conditions as the
Administrator deems necessary or appropriate to accommodate differences in local
law, tax policy or custom which deviate from the terms and conditions set forth
in this Plan to the extent necessary or appropriate to accommodate such
differences; and




x.

to construe and interpret the terms of the Plan, any Option Agreement or
Restricted Stock Purchase Agreement, and any agreement related to any Optioned
Stock or Restricted Stock, which constructions, interpretations and decisions
shall be final and binding on all Participants.




5





d.

Indemnification.  To the maximum extent permitted by Applicable Laws, each
member of the Committee (including officers of the Company, if applicable), or
of the Board, as applicable, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or pursuant to the terms and conditions of any
Award except for actions taken in bad faith or failures to act in bad faith, and
(ii) any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided that such
member shall give the Company an opportunity, at its own expense, to handle and
defend any such claim, action, suit or proceeding before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of
Incorporation, Certificate of Incorporation or Bylaws, by contract, as a matter
of law, or otherwise, or under any other power that the Company may have to
indemnify or hold harmless each such person.




5.

Eligibility.




a.

Recipients of Grants. Nonstatutory Stock Options and Restricted Stock may be
granted to Employees and Consultants.  Incentive Stock Options may be granted
only to Employees, provided that Employees of Affiliates shall not be eligible
to receive Incentive Stock Options.

b.

Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.




c.

ISO $100,000 Limitation. Notwithstanding any designation under Section 5(b)
above, to the extent that the aggregate Fair Market Value of Shares with respect
to which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 5(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an Incentive
Stock Option shall be determined as of the date of the grant of such Option.




d.

No Employment Rights.  Neither the Plan nor any Award shall confer upon any
Employee or Consultant any right with respect to continuation of an employment
or consulting relationship with the Company (any Parent or Subsidiary), nor
shall it interfere in any way with such Employee’s or Consultant’s right or the
Company’s (Parent’s or Subsidiary’s) right to terminate his or her employment or
consulting relationship at any time, with or without cause.




6





6.

Term of Plan.  The Plan shall become effective upon its adoption by the Board of
Directors. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 16 below.




7.

Term of Option.  The term of each Option shall be the term stated in the Option
Agreement; provided that the term shall be no more than ten (10) years from the
date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be five (5) years from the date of grant thereof or
such shorter term as may be provided in the Option Agreement.




8.

Limitation on Grants to Participants. Subject to adjustment as provided in
Section 14 below, the maximum aggregate number of Shares that may be subject to
Awards granted to any one person under this Plan for any fiscal year of the
Company shall be 4,000,000 Shares, provided that such limitation shall be Shares
during the fiscal year of any person’s initial year of service with the Company.




9.

Option Exercise Price and Consideration.




a.

Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to the exercise of an Option shall be such price as is determined by
the Administrator and set forth in the Option Agreement, but shall be subject to
the following:




i.

In the case of an Incentive Stock Option




1.

granted to an Employee who at the time of grant is a Ten Percent Holder, the per
Share exercise price shall be no less than 110% of the Fair Market Value on the
date of grant;




2.

granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value on the date of grant;




ii.

Except as provided in subsection (iii) below, in the case of a Nonstatutory
Stock Option the per Share exercise price shall be such price as is determined
by the Administrator, provided that, if the per Share exercise price is less
than 100% of the Fair Market Value on the date of grant, it shall otherwise
comply with all Applicable Laws, including Section 409A of the Code;




iii.

In the case of a Nonstatutory Stock Option that is intended to qualify as
performance-based compensation under Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value on the date
of grant; and




iv.

Notwithstanding the foregoing, Options may be granted with a per Share exercise
price other than as required above pursuant to a merger or other corporate
transaction.




b.

Permissible Consideration.  The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option
and to the extent required by Applicable Laws, shall be determined at the time
of grant) and may consist entirely of (1) cash; (2) check; (3) to the extent
permitted under Applicable Laws, delivery of a promissory note with such
recourse, interest, security and redemption provisions as the Administrator
determines to be appropriate (subject to the provisions of Section 153 of the
General Corporation Law); (4) cancellation of indebtedness; (5) other previously
owned Shares that have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is exercised; (6)
a Cashless Exercise; (7) such other consideration and method of payment
permitted under Applicable Laws; or (8) any combination of the foregoing methods
of payment. In making its determination as to the type of consideration to
accept, the Administrator shall consider if acceptance of such consideration may
be reasonably expected to benefit the Company and the Administrator may, in its
sole discretion, refuse to accept a particular form of consideration at the time
of any Option exercise.




7





10.

Exercise of Option.




a.

General.




i.

Exercisability.  Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Administrator, consistent with
the terms of the Plan and reflected in the Option Agreement, including vesting
requirements and/or performance criteria with respect to the Company, and Parent
or Subsidiary, and/or the Optionee.




ii.

Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any such unpaid leave
(unless otherwise required by the Applicable Laws). Notwithstanding the
foregoing, in the event of military leave, vesting shall toll during any unpaid
portion of such leave, provided that, upon a Optionee’s returning from military
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act), he or
she shall be given vesting credit with respect to Options to the same extent as
would have applied had the Optionee continued to provide services to the Company
(or any Parent or Subsidiary, if applicable) throughout the leave on the same
terms as he or she was providing services immediately prior to such leave.




iii.

Minimum Exercise Requirements.  An Option may not be exercised for a fraction of
a Share. The Administrator may require that an Option be exercised  as to a
minimum number of Shares, provided that such requirement shall not prevent an
Optionee from exercising the full number of Shares as to which the Option is
then exercisable.




iv.

Procedures for and Results of Exercise. An Option shall be deemed exercised when
written notice of such exercise has been received by the Company in accordance
with the terms of the Option Agreement by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised and has paid, or made arrangements to satisfy, any
applicable withholding requirements in accordance with Section 12 below. The
exercise of an Option shall result in a decrease in the number of Shares that
thereafter may be available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.




v.

Rights as Holder of Capital Stock. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 14 below.




8





b.

Termination of Employment or Consulting Relationship.  The Administrator shall
establish and set forth in the applicable Option Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee’s Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time. To the extent that an
Option Agreement does not specify the terms and conditions upon which an Option
shall terminate upon termination of an Optionee’s Continuous Service Status, the
following provisions shall apply:




i.

General Provisions.  If the Optionee (or other person entitled to exercise the
Option) does not exercise the Option to the extent so entitled within the time
specified below, the Option shall terminate and the Optioned Stock underlying
the unexercised portion of the Option shall revert to the Plan. In no event may
any Option be exercised after the expiration of the Option term as set forth in
the Option Agreement (and subject to Section 7 above).




ii.

Terminations In General.  In the event of termination of an Optionee’s
Continuous Service Status other than under the specific circumstances set forth
in the remaining subsections of this Section 10(b) below, such Optionee may
exercise any outstanding Option at any time within [3] month(s) following such
termination to the extent the Optionee is vested in the Optioned Stock.




iii.

Disability of Optionee. In the event of termination of an Optionee’s Continuous
Service Status as a result of his or her Disability, such Optionee may exercise
any outstanding Option at any time within [6] month(s) following such
termination to the extent the Optionee is vested in the Optioned Stock.




iv.

Death of Optionee. In the event of the death of an Optionee during the period of
Continuous Service Status since the date of grant of any outstanding Option, or
within three month(s) following termination of Optionee’s Continuous Service
Status, the Option may be exercised by the Optionee’s estate, or by a person who
acquired the right to exercise the Option by bequest or inheritance, at any time
within nine month(s) following the date of death or, if earlier, the date the
Optionee’s Continuous Service Status terminated, but only to the extent the
Optionee is vested in the Optioned Stock.




v.

Termination for Cause.  In the event of termination of an Optionee’s Continuous
Service Status for Cause, any outstanding Option (including any vested portion
thereof) held by such Optionee shall immediately terminate in its entirety upon
first notification to the Optionee of termination of the Optionee’s Continuous
Service Status for Cause. If an Optionee’s Continuous Service Status is
suspended pending an investigation of whether the Optionee’s Continuous Service
Status will be terminated for Cause, all the Optionee’s rights under any Option,
including the right to exercise the Option, shall be suspended during the
investigation period.  Nothing in this Section 10(b)(v) shall in any way limit
the Company’s right to purchase unvested Shares issued upon exercise of an
Option as set forth in the applicable Option Agreement.




c.

Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.




9





11.

Restricted Stock.




a.

Rights to Purchase. When a right to purchase Restricted Stock is granted under
the Plan, the Administrator shall advise the recipient in writing of the terms,
conditions and restrictions related to the offer, including the number of Shares
that such person shall be entitled to purchase, the price to be paid (which
shall be as determined by the Administrator, subject to Applicable Laws,
including any applicable securities laws), and the time within which such person
must accept such offer. The permissible consideration for Restricted Stock shall
be determined by the Administrator and shall be the same as is set forth in
Section 9(b) above withrespect to exercise of Options.  The offer to purchase
Shares shall be accepted by execution of a Restricted Stock Purchase Agreement
in the form determined by the Administrator.




b.

Repurchase Option.




i.

General.  Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the Participant’s Continuous Service
Status for any reason (including death or Disability). The purchase price for
Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall be
the original purchase price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at such rate as the Administrator may determine.




ii.

Leave of Absence.  The Administrator shall have the discretion to determine
whether and to what extent the lapsing of Company repurchase rights shall be
tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, such lapsing shall be tolled during any such
unpaid leave (unless otherwise required by the Applicable Laws).
 Notwithstanding the foregoing, in the event of military leave, the lapsing of
Company repurchase rights shall toll during any unpaid portion of such leave,
provided that, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Shares purchased pursuant to the Restricted
Stock Purchase Agreement to the same extent as would have applied had the
Participant continued to provide services to the Company (or any Parent or
Subsidiary, if applicable) throughout the leave on the same terms as he or she
was providing services immediately prior to such leave.




c.

Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each Participant.




d.

Rights as a Holder of Capital Stock. Once the Restricted Stock is purchased, the
Participant shall have the rights equivalent to those of a holder of capital
stock, and shall be a record holder when his or her purchase is entered upon the
records of the duly authorized transfer agent of the Company. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Restricted Stock is purchased, except as provided in Section 14 below.

 



10




12.

Taxes.




a.

As a condition of the grant, vesting and exercise of an Award, the Participant
(or in the case of the Participant’s death or a permitted transferee, the person
holding or exercising the Award) shall make such arrangements as the
Administrator may require for the satisfaction of any applicable U.S. federal,
state or local tax withholding obligations or foreign tax withholding
obligations that may arise in connection with such Award.  The Company shall not
be required to issue any Shares under the Plan until such obligations are
satisfied.




b.

The Administrator may permit a Participant (or in the case of the Participant’s
death or a permitted transferee, the person holding or exercising the Award) to
satisfy all or part of his or her tax withholding obligations by Cashless
Exercise or by surrendering Shares (either directly or by stock attestation)
that he or she previously acquired; provided that, unless the Cashless Exercise
is an approved broker-assisted Cashless Exercise, the Shares tendered for
payment have been previously held for a minimum duration (e.g., to avoid
financial accounting charges to the Company’s earnings), or as otherwise
permitted to avoid financial accounting charges under applicable accounting
guidance, amounts withheld shall not exceed the amount necessary to satisfy the
Company’s tax withholding obligations at the minimum statutory withholding
rates, including, but not limited to, U.S. federal and state income taxes,
payroll taxes, and foreign taxes, if applicable. Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.




13.

Non-Transferability of Options.




a.

General. Except as set forth in this Section 13, Options may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution. The designation of a
beneficiary by an Optionee will not constitute a transfer.  An Option may be
exercised, during the lifetime of the holder of the Option, only by such holder
or a transferee permitted by this Section 13.




b.

Limited Transferability Rights.  Notwithstanding anything else in this Section
13, the Administrator may in its sole discretion grant Nonstatutory Stock
Options that may be transferred by instrument to an inter vivos or testamentary
trust in which the Options are to be passed to beneficiaries upon the death of
the trustor (settlor) or by gift to Family Members.




14.

Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.




a.

Changes in Capitalization. Subject to any action required under Applicable Laws
by the holders of capital stock of the Company, (i) the numbers and class of
Shares or other stock or securities: (x) available for future Awards under
Section 3 above (y) set forth in Section 8 above and (z) covered by each
outstanding Award, (ii) the price per Share covered by each such outstanding
Option, and (iii) any repurchase price per Share applicable to Shares issued
pursuant to any Award, shall be proportionately adjusted by the Administrator in
the event of a stock split, reverse stock split, stock dividend, combination,
consolidation, recapitalization (including a recapitalization through a large
nonrecurring cash dividend) or reclassification of the Shares, subdivision of
the Shares, a rights offering, a reorganization, merger, spin-off, split-up,
change in corporate structure or other similar occurrence.  Any adjustment by
the Administrator pursuant to this Section 14(a) shall be made in the
Administrator’s sole and absolute discretion and shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award.  If, by reason of
a transaction described in this Section 14(a) or an adjustment pursuant to this
Section 14(a), a Participant’s Award agreement or agreement related to any
Optioned Stock or Restricted Stock covers additional or different shares of
stock or securities, then such additional or different shares, and the Award
agreement or agreement related to the Optioned Stock or Restricted Stock in
respect thereof, shall be subject to all of the terms, conditions and
restrictions which were applicable to the Award, Optioned Stock and Restricted
Stock prior to such adjustment.




b.

Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company, each Award will terminate immediately prior to the consummation of
such action, unless otherwise determined by the Administrator.




c.

Corporate Transactions.  In the event of a sale of all or substantially all of
the Company’s assets, or a merger, consolidation or other capital reorganization
or business combination transaction of the Company with or into another
corporation, entity or person (a “Corporate Transaction”), each outstanding
Option shall either be (i) assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), or (ii) terminated in
exchange for a payment of cash, securities and/or other property equal to the
excess of the Fair Market Value of the portion of the Optioned Stock that is
vested and exercisable immediately prior to the consummation of the Corporate
Transaction over the per Share exercise price thereof. Notwithstanding the
foregoing, in the event such Successor Corporation does not agree to such
assumption, substitution or exchange, each such Option shall terminate upon the
consummation of the Corporate Transaction.




Unless the applicable Option Agreement, employment agreement or other applicable
written agreement provides otherwise, if a Corporate Transaction constitutes a
Triggering Event and any outstanding Option held by a current Employee or
Consultant is to be terminated (in whole or in part) pursuant to the preceding
paragraph, the vesting and exercisability of each such Option shall accelerate
such that the Option shall become vested and exercisable in full prior to the
consummation of the Triggering Event at such time and on such conditions as the
Administrator shall determine. The Administrator shall notify the Participant
that the Option will terminate at least thirty (30) days prior to the date on
which the Option terminates.




11




15.

Time of Granting Options and Right to Purchase Restricted Stock. The date of
grant of an Award shall, for all purposes, be the date on which the
Administrator makes the determination granting such Award, or such other date as
is determined by the Administrator, provided that in the case of any Incentive
Stock Option, the grant date shall be the later of the date on which the
Administrator makes the determination granting such Incentive Stock Option or
the date of commencement of the Optionee’s employment relationship with the
Company.




16.

Amendment and Termination of the Plan.  The Board may at any time amend or
terminate the Plan, but no amendment or termination (other than an adjustment
pursuant to Section 14 above) shall be made that would materially and adversely
affect the rights of any Participant under any outstanding Award, without his or
her consent. In addition, to the extent necessary and desirable to comply with
the Applicable Laws, the Company shall obtain the approval of holders of capital
stock with respect to any Plan amendment in such a manner and to such a degree
as required.




17.

Conditions Upon Issuance of Shares. Notwithstanding any other provision of the
Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of any Option or purchase of any Restricted Stock, the Company may require the
person exercising the Option or purchasing the Restricted Stock to represent and
warrant at the time of any such exercise or purchase that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by Applicable Laws.




18.

Beneficiaries.  Unless stated otherwise in an Award agreement, a Participant may
designate one or more beneficiaries with respect to an Award by timely filing
the prescribed form with the Company. A beneficiary designation may be changed
by filing the prescribed form with the Company at any time before the
Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then after a Participant’s death any
vested Award(s) shall be transferred or distributed to the Participant’s estate.




19.

Approval of Holders of Capital Stock.  If required by the Applicable Laws,
continuance of the Plan shall be subject to approval by the holders of capital
stock of the Company within twelve (12) months before or after the date the Plan
is adopted or, to the extent required by Applicable Laws, any date the Plan is
amended. Such approval shall be obtained in the manner and to the degree
required under the Applicable Laws.




20.

Addenda. The Administrator may approve such addenda to the Plan as it may
consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which, if so required under Applicable Laws,
may deviate from the terms and conditions set forth in this Plan.  The terms of
any such addenda shall supersede the terms of the Plan to the extent necessary
to accommodate such differences but shall not otherwise affect the terms of the
Plan as in effect for any other purpose.




12





ADDENDUM A




DLPM STOCK OPTION PLAN OF 2014




(California Participants)




The terms set forth herein shall apply to Awards issued to California
Participants. All capitalized terms used herein but not otherwise defined shall
have the respective meanings set forth in the Plan.




1.

The following rules shall apply to any Option in the event of termination of the
Participant’s Continuous Service Status:




a.

If such termination was for reasons other than death, “disability” (as defined
below), or Cause, the Participant shall have at least thirty (30) days after the
date of such termination to exercise his or her Option to the extent the
Participant is entitled to exercise on his or her termination date, provided
that in no event shall the Option be exercisable after the expiration of the
Option term as set forth in the Option Agreement.




b.

If such termination was due to death or disability, the Participant shall have
at least six (6) months after the date of such termination to exercise his or
her Option to the extent the Participant is entitled to exercise on his or her
termination date, provided that in no event shall the Option be exercisable
after the expiration of the Option term as set forth in the Option Agreement.




“Disability” for purposes of this Addendum shall mean the inability of the
Participant, in the opinion of a qualified physician acceptable to the Company,
to perform the major duties of the Participant’s position with the Company or
any Parent or Subsidiary because of the sickness or injury of the Participant.




2.

Notwithstanding anything stated herein to the contrary, no Option shall be
exercisable on or after the tenth anniversary of the date of grant and any Award
agreement shall terminate on or before the tenth anniversary of the date of
grant.




3.

The Company shall furnish summary financial information (audited or unaudited)
of the Company’s financial condition and results of operations, consistent with
the requirements of Applicable Laws, at least annually to each California
Participant during the period such Participant has one or more Awards
outstanding, and in the case of an individual who acquired Shares pursuant to
the Plan, during the period such Participant owns such Shares. The Company shall
not be required to provide such information if (i) the issuance is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information or the Plan or any agreement complies with all conditions
of Rule 701 of the Securities Act of 1933, as amended; provided that for
purposes of determining such compliance, any registered domestic partner shall
be considered a “family member” as that term is defined in Rule 701.








13

